UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC. 20549 Form 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 24, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-6383 MEDIA GENERAL, INC. (Exact name of registrant as specified in its charter) Commonwealth of Virginia 54-0850433 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 333 E. Franklin St., Richmond, VA (Address of principal executive offices) (Zip Code) (804) 649-6000 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Larger accelerated filer Accelerated filer X Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the issuer's classes of common stock as of July 29, 2012. Class A Common shares: Class B Common shares: MEDIA GENERAL, INC. TABLE OF CONTENTS FORM 10-Q REPORT June 24, 2012 Page Part I.Financial Information Item 1. Financial Statements Consolidated Condensed Balance Sheets – June 24, 2012 and December 25, 2011 1 Consolidated Condensed Statements of Operations and ComprehensiveLoss – Three and six months ended June 24, 2012 and June 26, 2011 3 Consolidated Condensed Statements of Cash Flows – Six months ended June 24, 2012 and June 26, 2011 4 Notes to Consolidated Condensed Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosure About Market Risk 30 Item 4. Controls and Procedures 30 Part II.Other Information Item 1A. Risk Factors 31 Item 6. Exhibits 31 (a)Exhibits Signatures 32 PART I - FINANCIAL INFORMATION Item 1.Financial Statements MEDIA GENERAL, INC. CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited) (000's except shares) June 24, December 25, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable - net Other Assets of discontinued operations Total current assets Other assets Property, plant and equipment - net FCC licenses and other intangibles - net Excess of cost over fair value of net identifiable assets of acquired businesses $ $ See accompanying notes. 1 MEDIA GENERAL, INC. CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited) (000's except shares and per share data) June 24, December 25, LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accrued expenses and other liabilities Liabilities of discontinued operations Total current liabilities Long-term debt Retirement, post-retirement and post-employment plans Deferred income taxes Other liabilities and deferred credits Stockholders' equity (deficit): Preferred stock ($5 cumulative convertible), par value $5 per share, authorized 5,000,000 shares; none outstanding Common stock, par value $5 per share: Class A, authorized 75,000,000 shares; issued 22,803,358 and 22,548,741 shares Class B, authorized 600,000 shares; issued 548,564 shares Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings (accumulated deficit) ) Total stockholders' equity (deficit) ) $ $ See accompanying notes. 2 MEDIA GENERAL, INC. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) (000's except for per share data) Three Months Ended Six Months Ended June 24, June 26, June 24, June 26, Revenues Broadcast television $ Digital media and other Total revenues Operating costs: Employee compensation Production Selling, general and administrative Depreciation and amortization Total operating costs Operating income Other income (expense): Interest expense ) Debt modification and extinguishment costs ) - ) - Other, net Total other expense ) Loss from continuing operations before income taxes ) Income tax expense Loss from continuing operations ) Discontinued operations: Income (loss) from discontinued operations (net of taxes) Loss related to divestiture of discontinued operations (net of taxes) ) - ) - Net loss ) Unrealized gain on derivative contracts (net of deferred taxes of $997 and $1,955, respectively) - - Comprehensive loss $ ) $ ) $ ) $ ) Net loss per common share: Loss from continuing operations $ ) $ ) $ ) $ ) Discontinued operations ) Net loss per common share – basic and assuming dilution $ ) $ ) $ ) $ ) See accompanying notes. 3 MEDIA GENERAL, INC. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) (000’s) Six Months Ended June 24, June 26, Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss: Depreciation and amortization Deferred income taxes Loss related to divestiture of discontinued operations (net of taxes) - Goodwill and other asset impairment (net of taxes) - Non-cash interest expense Debt modification and extinguishment costs - Change in assets and liabilities: Accounts receivable and inventories Accounts payable, accrued expenses, and other liabilities ) Retirement plan contributions ) ) Other, net ) ) Net cash provided (used) by operating activities ) Investing activities: Capital expenditures ) ) Collateral deposit related to letters of credit ) - Other, net Net cash used by investing activities ) ) Financing activities: Increase in borrowings Repayment of borrowings ) ) Debt issuance costs ) - Other, net ) (3
